Citation Nr: 0723810	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-13 312	)	DATE
	)
     RECONSIDERATION	


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2001 decision of the RO which, in pertinent part, 
granted service connection for residuals of lung cancer and 
assigned a 30 percent rating, effective May 1998.

In May 2004, March 2005 and December 2005, the Board remanded 
the claim for further development.  

In March 2005 the Board granted an earlier effective date of 
November 26, 1986 for the award of service connection and 
compensation for lung cancer.

In a December 2006 decision, the Board denied the claim for a 
rating in excess of 30 percent for residuals of lung cancer.  
The veteran filed a motion for reconsideration of the Board's 
decision.  By order, the Board granted the motion for 
reconsideration in June 2007.

In a May 2007 statement the veteran noted that he was 
unemployed.  The Board interprets this as an informal claim 
for TDIU.  As this matter has not been addressed by the 
agency or original jurisdiction (AOJ), it is referred to the 
RO for further adjudication. 

In June 2007 the veteran's motion to advance his case on the 
docket was granted.  38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  September 21, 1987 is the appropriate date on which 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedures ceased following the removal of the 
veteran's lung cancer. 

2.  Residuals of lung cancer have not resulted in severe 
impairment manifested by exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, or by ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health.

3.  Pulmonary function test results have not revealed FEV-1 
of 40 to 55 percent of predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) of 40 to 55 percent of predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) since October 7, 1996.


CONCLUSION OF LAW

The requirements are met for an initial rating of 100 percent 
for residuals of lung cancer from November 26, 1986 to 
September 21, 1989 and 30 percent thereafter.    38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.20, 4.97, Diagnostic Code 6819 (in effect prior to 
October 7, 1996), and Diagnostic Codes 6603, 6604, 6819 
(effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

VA has complied with its Pelegrini II notification 
responsibilities in regards to the veteran's claim.  This is 
evident from letters sent to him in June 2004 and January 
2006.  The letters indicated that VA needed specific 
information to show his entitlement to an increased rating.  
The letters specifically informed the veteran of what 
supporting evidence VA was responsible for obtaining and 
notified him of what information and evidence he was expected 
to provide.  The June 2004 letter, in particular, indicated 
that if he had any additional information or evidence that 
would support his claim he should send it to VA.  Both 
letters were sent after the initial adjudication of his claim 
in June 2001, so they did not comply with the requirement 
that VCAA notice precede initial adjudication.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 
Vet. App. at 120.  Regardless, the RO has periodically 
readjudicated the claim since providing those letters, each 
time there was additional evidence to consider, including in 
response to them - as indicated by the August 2002 statement 
of the case (SOC), and October 2004, June 2005, and September 
2006 supplemental statements of the case (SSOCs).  So, on 
each occasion after providing this notice, the RO has gone 
back and readjudicated the claim.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).  Consequently, the Board finds there was no 
error in the timing of the VCAA notice. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

In the present appeal, the veteran was not provided Dingess 
notice concerning the downstream effective date elements of 
his claim.  But this is nonprejudicial because the Board is 
granting a 100 percent disability rating from the period of 
November 26, 1986 to September 21, 1989, which is what the 
veteran claims he is entitled to.  As the Board denies the 
claim for a rating higher than 30 percent from September 21, 
1989, no effective date will be assigned.  Consequently the 
veteran is not prejudiced from the lack of notice pertaining 
to the effective date of an award.  See Bernard v. Brown, 4 
Vet. App. 384(1993).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal - to 
the extent the evidence mentioned is available.  VA has also 
scheduled the veteran for multiple VA examinations.  There is 
no suggestion on the current record that there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  The appeal is ready to be considered on 
the merits.

Factual Background

In April 1986 the veteran presented at Danbury Hospital with 
complaints of chest and neck pain.  He was evaluated by the 
Orthopedic Surgery Department and was treated with Naprosyn, 
Tylenol, Codeine and traction.  After three months of 
treatment he began to experience increasing chest, neck, 
thoracic and left arm pain.  An X-ray study of his chest, as 
well as a CT scan, revealed a posterior/superior mediastinal 
mass.  On October 21, 1986 the veteran was admitted to 
Danbury Hospital with a preoperative diagnosis of carcinoma 
of the left lung with mediastinal invasion.  More 
specifically it was noted a tumor was invading the apex of 
the left lung and was also wrapped around the aorta, 
subclavian artery and was invading the ribs at the T4 and T3 
level.  He underwent flexible bronchoscopy, left thoracotomy, 
resection of the apex of the left lung and resection of the 
mediastinal tumor.  The postoperative diagnosis was 
mediastinal tumor invading left lung.  

A November 1986 Initial Radiotherapy Note, indicated that the 
veteran was currently receiving chemotherapy and radiation 
therapy would be reserved for the future if there was 
evidence showing regrowth of the tumor.  He was discharged 
from Danbury Hospital on November 10, 1986.  

Following a private consultation request to Dr. J. Rosai, 
M.D., of Yale University regarding the possible origin of the 
tumor, in November 1986 Dr. Rosai responded that the two most 
likely origins were a lung carcinoma with mediastinal 
extension or a primary mediastinal carcinoma of possibly 
thymic origin.  He concluded that a distinction between the 
two was not possible.

Following the veteran's discharge from the hospital, he was 
administered a Pulmonary Function Test (PFT) in that later 
part of November 1986.  He was noted to have a mild 
obstructive pulmonary impairment and the tests revealed a 
FEV-1 of 70 percent predicted and FEV- 1/FVC of 96 percent.

On December 2, 1986, the veteran was again admitted to 
Danbury Hospital in order to undergo a second course of 
chemotherapy.  The diagnostic impression at the time of 
admission was metastatic, large cell, undifferentiated tumor 
of the mediastinum.  On December 6, 1987 he was discharged 
and instructions were given that he was to be followed on an 
outpatient basis.  

In a December 1986 letter, the veteran's private physician, 
J. DeFrance, M.D., indicated that the veteran was able to 
dress and undress himself without assistance, feed himself, 
maintain a clean and presentable appearance, protect himself 
and cope with the hazards of daily living, and to attend to 
the wants of nature without assistance.  He did not rely on 
the use of mechanical aids for locomotion and his vision was 
not considered poor.  He was also able to leave his premises 
unassisted.

A January 1987 letter, from J. Pezzimenti, M.D., indicated 
that the veteran had been under his care since October 1986 
and was presently being followed on a weekly basis.  He noted 
that after receiving several courses of radiation and 
chemotherapy, the veteran appeared to be currently free of 
disease.  However it was apparent that the veteran's 
treatment had left him pancytopenic and with a decreased 
activity tolerance.  But he remained relatively unimpaired in 
the areas addressed by Dr. DeFrance and was physically 
independent and able to handle his own affairs.  The 
veteran's pancytopenic state and decreased physical endurance 
were expected to continue throughout the course of the 
chemotherapy but the veteran was not expected to become 
incapable of managing his own affairs during this time.

A July 1987 Initial Radiotherapy Note confirmed that the 
veteran had been undergoing chemotherapy from November 1986 
through June 1987.  He had tolerated the chemotherapy well 
and had remained free of disease since his surgery.  He 
complained of occasional shortness of breath with exertion.  
His heart had a regular rhythm without murmur and his lungs 
were clear to auscultation and percussion.  The diagnosis was 
mediastinum, large cell anaplastic carcinoma.  He was 
referred back for continuing adjunctive radiation therapy 
treatment.  

A February 1996 follow-up treatment record, from the Division 
of Radiation Oncology at Danbury Hospital, revealed that an 
interval of 8 years and 5 months had passed since the 
veteran's last radiation therapy.  No evidence of disease was 
found at that time and he continued to be asymptomatic.  
Examination showed his lungs were clear to auscultation and 
percussion.  He was instructed to return for a follow-up 
appointment in one year.  

In February 1997 the veteran returned for his follow-up 
appointment.  It was again noted that he was asymptomatic and 
there was no evidence of disease.

A private X-ray study of the veteran's chest was completed in 
April 1998.  The study revealed no evidence of metastatic 
disease.  

The veteran underwent a VA respiratory examination in 
December 1998, at which time he reported he was asymptomatic.  
He denied any chest pain, wheezing, dyspnea, coughing, or 
weight loss.  Physical examination revealed a well developed, 
well nourished, individual who was in no acute distress.  The 
thoracotomy scar was well-healed and extended from the 
anterior axillary line to the fifth cervical spine, 
posteriorly.  On auscultation, the veteran had slightly 
diminished breath sounds in the left upper region.  Diagnoses 
of status post resection of the left upper lobe and 
mediastinum and status post chemotherapy and radiation 
therapy for poor differentiated large cell carcinoma were 
rendered.

PFT's were completed in conjunction with the above VA 
examination.  The tests revealed a FEV-1 of 69 percent 
predicted and a FEV-1/FVC of 94 percent predicted.  It was 
the examiner's impression that the veteran had mild 
obstructive airways disease.

In a May 1999 statement, Dr. Pezzimenti noted that he had 
treated the veteran for a period of 13 years.  He reported 
that the veteran's treatment over the years consisted of 
chemotherapy, surgery, and radiation therapy and that he 
remained completely free of the disease. 

The veteran was again afforded a VA respiratory examination 
in December 2000.  He had no constitutional symptoms, 
including no complaints of fever, chills, night sweats, 
weight change, or pleural pain.  He also reported having no 
shortness of breath and no chest pain.  Physical examination 
revealed a well-appearing male in no acute distress.  His 
lungs were clear to auscultation bilaterally and no wheezes, 
rales, or rhonchi were noted.  The diagnostic impression 
noted a history of lung cancer diagnosed in 1986.

In an August 2001 statement, Dr. Pezzimenti reported that the 
veteran had been under his care for approximately 15 years 
and that he was treated with chemotherapy from October 1986 
through June 1987.

In a September 2001 statement, D.S. Berger, MD, reported that 
the veteran was under his care for lung cancer and had 
received radiation therapy from 
August 11, 1987 through September 21, 1987.    

At the time of a June 2004 VA examination, the veteran noted 
that he was employed as a general manager in a glass factory.  
Physical examination of his lungs showed that they appeared 
clear and no wheezes, rales or rhonchi were noted.  The final 
diagnosis was status post carcinoma of the lung followed by 
resection, chemotherapy, and radiation.  PFT completed along 
with the examination revealed a FEV-1 of 67 percent predicted 
and a FEV-1/FVC of 105 percent.  It was indicated that the 
tests were well tolerated with fair effort.   

During a January 2006 VA respiratory examination, the veteran 
was noted to have no symptoms or constitutional complaints of 
night sweats, weight loss, pleural pain, or fever.  The 
veteran had no shortness of breath but could not walk up and 
down the steps very fast.  He also had to restrict his pace 
when walking.  The veteran indicated that he was still 
employed as a general manager at the glass company.  He 
reported that he worked four days per week and that he had 
had to cut down on the number of hours that he worked due to 
tiredness and an inability to continue working.

The examiner indicated that there was no residual pulmonary 
embolism, respiratory failure, or evidence of chronic 
pulmonary thromboembolism.  There was no ankylosis 
spondylosis which would restrict chest excursion.  Pulmonary 
hypertension and congestive heart failure were not present.  
There was no evidence of sleep apnea.  The veteran reported 
that chest x-rays taken at Danbury Hospital in December 2005 
were negative.  The examiner rendered diagnoses of poorly 
differentiated large cell carcinoma of the lung and status 
post resection, chemotherapy followed by radiation.

PFT's completed in January 2006, revealed a FEV-1 of 62 
percent predicted, a 
FEV- 1/FVC of 82 percent predicted, and a DSB of 94 percent 
predicted.  It was the examiner's impression that the veteran 
had mild obstructive airways disease.

In an August 2006 addendum, the January 2006 VA examiner 
indicated that the DSB (DLCO) had been found to be normal in 
the PFT interpretation.

Governing Laws and Regulations
Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.

The criteria for evaluating the veteran's service-connected 
residuals of lung cancer are provided at 38 C.F.R. § 4.97 and 
are used for evaluating respiratory disorders.  The 
provisions of the rating schedule for determining the 
disability evaluations for respiratory disorders were changed 
effective October 7, 1996.  See 61 Fed. Reg. 46, 720-46, 731 
(1996).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).   
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Accordingly, for 
the period prior to October 7, 1996, only the old rating 
criteria may be applied.  Effective October 7, 1997, the new 
criteria may also be applied if they are more beneficial to 
the veteran.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").



Specific Rating Criteria

There is no specific diagnostic code for rating residuals of 
lung cancer.  Therefore the RO rated the veteran's residuals 
of lung cancer by analogy under Diagnostic Code (DC) 6819 and 
DC 6604 chronic obstructive pulmonary disease.

Under the regulations in effect prior to October 7, 1996, the 
DC most appropriate for rating the veteran's lung cancer was 
DC Code 6819.  Accordingly, DC 6819, as it was worded prior 
to October 7, 1996, established a 100 percent rating for 
malignant growths in any part of the respiratory system for 
two years following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
at which point the rating would be made on the basis of 
residuals.  38 C.F.R. § 4.97, DC 6819 (1996).  After October 
7, 1996, this diagnostic code allows for a 100 percent rating 
for only a 6-month period following cessation of treatment.  
38 C.F.R. § 4.97, DC 6819 (2006).

The regulation in effect prior to October 7, 1996 which was 
most appropriate for rating the veteran's residuals of lung 
cancer was DC 6603, for rating pulmonary emphysema.  This DC 
provided for a 30 percent rating for moderate impairment 
manifested by moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on a level 
surface, or by pulmonary function tests consistent with 
findings of moderate emphysema.  A 60 percent rating was 
warranted for severe pulmonary disability resulting in 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent rating 
was warranted when the condition was pronounced; intractable 
and totally incapacitating; with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and pulmonary function tests.  38 
C.F.R. § 4.97, DC 6603 (in effect prior to October 7, 1996).

Since the change effective October 7, 1996, the veteran's 
respiratory disorder can be evaluated under the criteria 
(which is identical) found at DC 6603 and DC 6604.  Under 
this criteria, a 30 percent evaluation is warranted for 
disability manifested by FEV-1 of 56 to 70 percent predicted, 
or FEV- 1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent rating is warranted for 
disability manifested by FEV- 1 of 40 to 55 percent of 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent of predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is warranted for disability manifested by an 
FEV-1 less than 40 percent of predicted value; or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent of predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, DCs 6603 and 6604 (2006).

Initial Evaluation of Lung Cancer
November 26, 1986 to September 21, 1989

A February 1996 follow-up radiation therapy note shows that 
the veteran completed post-operative radiation treatments in 
September 1987.  A subsequent statement from Dr. Berger 
explained that radiation therapy was terminated on 
September 21, 1987.  Treatment reports as early as January 
1987 and continuing through the present time showed no 
evidence of recurrence of lung cancer.

Under the former version of Diagnostic Code 6819, the veteran 
is accordingly entitled to a 100 percent rating beginning 
November 26, 1986 (the date his claim was filed and the date 
of his initial grant of service connection for residuals of 
lung cancer) and for 2 years following the cessation of his 
radiation therapy.  Therefore the evidence of record shows 
his radiation therapy ended on September 21, 1987, so a 100 
percent rating would be in effect through September 21, 1989.  
As such, September 22, 1989 becomes the date of commencement 
of rating the veteran's disability on the basis of evaluation 
of residuals, as contemplated by former Diagnostic Code 6819.

For this reason, the Board finds that the former version of 
the regulations of DC 6819 is more favorable to the veteran, 
and a 100 percent rating will be applied for the period of 
November 26, 1986 to September 21, 1989.

Residuals of Lung Cancer
September 22, 1989 to the Present

As noted above, the veteran is entitled to evaluation under 
both the old and new criteria for respiratory disorders.  
Currently, he has a 30 percent disability rating for 
residuals of lung cancer under DC 6604.  A careful review of 
the evidence under either criteria demonstrates that an 
increased rating is not warranted at this time.

Considering first the criteria in effect prior to October 7, 
1996, (then found at DC 6603) the evidence does not suggest 
severe disability with exertional dyspnea sufficient to 
prevent climbing one flight of stairs or walking one block 
without stopping, or ventilatory impairment of severe degree 
confirmed by pulmonary function test with marked impairment 
of health.  The veteran has not reported being unable to walk 
or climb stairs without stopping at any time.  He noted that 
he had to pace himself when walking long distances or 
climbing stairs at his most recent VA examination, but there 
were no reports or findings of him being unable to climb one 
flight of stairs or walking one block without stopping.

Ventilatory impairment of a severe degree has also not been 
demonstrated.  The VA examinations revealed no rales, 
rhonchi, wheezes, prolonged expiration, clubbing or cyanosis.  
There were no decreased breath sounds, and the veteran did 
not have a barrel chest, prolonged expiratory phase, or chest 
pain.  Moreover, PFT's revealed no more than mild obstructive 
airways disease.  The veteran has also not undergone frequent 
or prolonged hospitalization due to his service-connected 
residuals of lung cancer. 

Overall, the disability picture does not suggest severe 
impairment.  Based on these findings, a rating in excess of 
30 percent under the criteria in effect prior to October 7, 
1996, is not warranted.

Likewise, review of the evidence in light of the revised 
criteria effective October 7, 1996, does not suggest an 
increased rating is warranted.  The new rating criteria are 
based upon specific numeric results of various pulmonary 
function tests, as is noted above.  November 1986 PFT's 
revealed FEV-1 of 70 percent of predicted and a FEV-1/FVC was 
96 percent predicted.  At the time of a December 1998 VA 
examination, PFT's revealed a FEV-1 of 69 percent of 
predicted and a FEV-1/FVC of 94 percent predicted.  At the 
time of a June 2004 VA examination, PFT studies revealed a 
FEV-1 of 67 percent of predicted and a FEV-1/FVC of 105 
percent predicted.  At the time of a January 2006 VA 
examination, PFT's revealed a FEV-1 of 62 percent of 
predicted, FEV-1/FVC of 82 percent predicted, and a Dsb of 94 
percent predicted.  In an August 2006 addendum, the January 
2006 VA examiner indicated that the DSB (DLCO) had been found 
to be normal in the PFT interpretation.  These results do not 
equal or more nearly approximate those necessary for the next 
higher rating of 60 percent under DC 6603 or DC 6604.    
There has also been no demonstration of cor pulmonale (right 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or that the veteran is required to use outpatient oxygen 
therapy.  As such, the criteria for an evaluation in excess 
of 30 percent under the new criteria have not been met 
either.

Extraschedular Consideration

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for the above described disability.  
This regulation provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, if for example the 
disability at issue causes marked interference with his 
employment or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

In this regard, the Board finds that there has been no 
showing by the veteran that his residuals of lung cancer have 
resulted in marked interference with his employment (that is, 
beyond that contemplated by his current schedular ratings) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  A pertinent VA regulation, 38 C.F.R. § 4.1, 
expressly explains that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his service-
connected residuals of lung cancer have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Rating 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 100 percent disability rating for residuals 
of lung cancer from November 26, 1986 to September 21, 1989 
is granted, and 30 percent disability rating is assigned 
thereafter.




			
	K.OSBORNE	CHERYL L. MASON
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


